 SOHIO PETROLEUM CO.SOHIO Petroleum Co., a Division of SOHIO Natu-ral Resources Co. (formerly B. P. Alaska, Inc.) andInternational Union of Operating Engineers, Local302, AFLCIO. Case 19-CA-10426November 14, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYUpon a charge filed on May 23, 1978, by Interna-tional Union of Operating Engineers, Local 302,AFL-CIO, herein called the Union, and duly servedon SOHIO Petroleum Co., a Division of SOHIONatural Resources Co., herein called Respondent,the General Counsel of the National Labor RelationsBoard, by the Acting Regional Director for Region19, issued a complaint and notice of hearing on June8, 1978, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfair la-bor practices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended. Cop-ies of the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on April 26, 1978,following Board runoff elections in Cases 19-RC8199 and 19-RC-8207,' the Union was duly certifiedas the exclusive collective-bargaining representativeof Respondent's employees in the unit found appro-priate;2and that, commencing on or about May II11.1978, and at all times thereafter, Respondent has re-fused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive collec-tive-bargaining representative of the employees inthe unit. On June 16, 1978, Respondent filed its an-swer to the complaint admitting in part, and denyingin part, the allegations in the complaint.On July 10, 1978, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on July 17, 1978, the Boardissued an order transferring the proceeding to the'There had been two prior elections in the instant case. howeser. Inneither were the results conclusive.2 Official notice is taken of the record In the representation proceedings.Cases 19-RC-8199 and 19-RC 8207. as the term "record" Is defined InSecs. 102.68 and 102.69(g) of the Board's Rules and Regulations. Series 8. asamended. See LTV Electrosysierms, Inc.. 166 NLRB 938 (1967). enfd. 388F.2d 683 (4th Cir. 1968). Golden Age Beverage Co. 167 NLRB 151 (1967).enfd. 415 F.2d (5th Cir. 1969); Iniertype (C, v Penello, 269 FISupp S73(D.C.Va.. 1967); FolleLt Corp. 164 NLRB 378 (1967). enfd. 397 F.2d 91 171hCir. 1968); Sec. 9(d) of the NLRA. as amended.Board and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter contemporane-ously filed a response to the Notice To Show Cause,and a Cross-Motion for Summary Judgment with abrief in support thereof. On August 24, 1978, counselfor the General Counsel filed a motion in oppositionto Respondent's Cross-Motion for Summary Judg-ment. On September 1, 1978, Respondent filed a re-sponse to the motion in opposition, entitled Re-sponse to General Counsel's Motion in Opposition toRespondent's Cross-Motion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this prcceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motions for Summary JudgmentIn its answer to the complaint and Response to theOrder To Show Cause,3Respondent basically admitsthe underlying representation proceeding, but deniesthe validity of the Union's certification based on itscontention that the unit is inappropriate. In its Cross-Motion for Summary Judgment and to a lesser ex-tent in its response to the Order To Show Cause,Respondent contends that substantial factualchanges have occurred at its Prudhoe Bay facilitysince the time of the representation case hearingwhich warrant the relitigation of the representationcase issues. Respondent maintains that these changesnullify any possible factual basis for the Board's ini-tial determination that a Central Power Station(hereinafter referred to as CPS) unit is appropriate,and mandate a finding that only a single, overall unitis appropriate. Respondent further argues that due tothese factual changes, summary judgment should begranted in its favor.Review of the record herein, including the recordin Cases 19-RC-8199 and 19 RC-8207, reveals thaton December 30, 1976, the Regional Director for Re-gion 19 issued a Decision and Direction of Electionin the subject case, in which he directed an electionin a unit consisting of all employees employed byRespondent at its North Slope facility, finding inap-propriate a separate CPS unit. Thereafter, pursuantto a request for review filed by the Petitioner, Inter-national Brotherhood of Elecrical Workers (hereinaf-ter IBEW). the Board issued a Decision on Review 4reversing the Regional Director and finding that theIn Its response to the Order To Sho) ( ause. Respondent requests ahearing to determine the appropriateness of the unit in the event the Boarddoes not grant its ( ross-Motion for Summars Judgment.230 Nl.RB 986 (1977)281 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCPS employees might constitute a separate appropri-ate unit because "the CPS constitutes a functionallydistinct and homogenous electrical utility unit closelyanalogous to the powerhouse department which hasbeen traditionally found to constitute a separate ap-propriate unit." The Board also held that a unit com-prised of all production employees might constitutean appropriate unit for purposes of collective bar-gaining. Accordingly, the Board remanded the caseto the Regional Director for Region 19 for the pur-pose of conducting elections in the aforementionedgroups. Two unions, IBEW and the Union, elected toappear on the ballot seeking a separate CPS unit,rather than seeking the employees in the overallunit.' The North Slope Employees Association (here-inafter NSEA) decided to seek to represent employ-ees in the overall unit. The elections were held onfour dates between August 28 and September 2,1977, and the tally of ballots showed that a majorityof the production employees voted for "no union";and the CPS employees voted nine for the Union,eight for "no union," seven for IBEW, and none forNSEA.6Thereafter, the Regional Director scheduleda runoff election in the CPS employee unit, betweenthe Union and IBEW, the first and third choices ofthe voters, respectively.On September 8, 1977, the Respondent filed a Mo-tion for Reconsideration alleging, inter alia, that theBoard's August 17 Order was contrary to Section9(c)(3) of the National Labor Relations Act.7Re-spondent requested that the two top choices of theCPS employees, the Union and "no union." appearon the runoff election ballot. In a Supplemental De-cision and Direction,8the Board denied Respon-dent's motion for reconsideration to the extent that itwould limit the ballot choices to the Union and "nounion" (the two highest vote-getters respectively),and ordered "another election"; placing on the ballotthe following three choices: the Union, IBEW. and"no union." On February 2, 1978, Respondent filed acomplaint and a motion for preliminary injunction inOn August 17. 1977. the Board by telegraphic order granted in part amotion for reconsideration filed by the Union. an Intervenor in the .originalproceeding. which permitted the Union as well as the IBIEW to elect be-tween appearing on the ballot for the CPS employees or on the ballot for theoverall unit. In the August 17 Order, the Board also stated that if a mnajoritsof the ballots cast by the (CPS employees indicated a preference for separaterepresentation, but neither union received a majoriti of the votes cast. thenthe Regional Director should hold a runoff election among the C(PS ernplos-ees.e NSEA was also on the CPS unit ballot as a choice for representation Inthe overall unit.7I he last sentence to Sec. 9(c)(3) reads as follows: "In any election wherenone of the choices on the ballot receives a nmajoritl. a run-off shall heconducted. the ballot providing for a selection between the two choicesreceiving the largest and second largest number oIf valid votes cast In theelection."234 NLRB 125 (1978)the United States District Court for the District ofColumbia. Respondent contended that the Board'sSupplemental Decision and Direction was contraryto the National Labor Relations Act, as amended,and that the election, as proposed, should not beheld. On February 17, 1978, Respondent's motionwas denied. Pursuant to the Board's SupplementalDecision and Direction of Election, a further electionwas held between February 21 and February 28,1978. The results, however, were not conclusive anda runoff election was held between April II and 18,1978, in which the Union prevailed. No objectionswere filed and the Regional Director issued a Certifi-cation of Representative on April 26, 1978.It is well settled that in the absence of newly dis-covered or previouisly unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.9When the Boardmade its unit determination in the Decision on Re-view, it was anticipated that once oil production be-gan in June 1977, the factual circumstances at Re-spondent's Prudhoe Bay facility would differ fromthose which were in existence at the time of the No-vember 1976 representation hearing. While Respon-dent alleges that it made changes in its operationaland organizational structure, we find, for the reasonsstated below, that they are not the kinds of changeswhich would require the Board to reexamine the de-cision it made in the representation proceeding.Therefore, we find that the Respondent has notraised any issue which is properly litigable in thisunfair labor practice proceeding.As noted above, Respondent alleges that substan-tial changes have occurred at its Prudhoe Bay facilitysince the representation hearing on November 18,1976. and that such changes render the unit whichthe Board found appropriate at 234 NLRB 125, su-pra. and which was certified by the Regional Direc-tor, inappropriate for collective-bargaining purposes.In support of this allegation, Respondent contendsthat: (I) it has increased the size of its work forcefrom a November 1976 figure of 130 hourly employ-ees, to 261 hourly employees following the startup ofoil production in June 1977, and as of August 1978,to 318 hourly employees: (2) since the time of therepresentation hearing, Gathering Center 3, a princi-pal unit of production operations, has been con-structed and is currently in operation some 500 yardsfrom the CPS; (3) some months after production be-gan in June 1977, it relocated management officialsformerly based 800 miles away in Anchorage, toISee Pirrttsurgl Plale (Gls (o. v. .V LRB. 313 U.S. 146. 162 (1941).Rulcs Liand Regulartions of the Board. Secs 102.671f) and 102.69(c).282 SOHIO PETROLEUM CO.Prudhoe Bay, the site of the operations, in an effortto integrate its supervisory structure; (4) a unitizationagreement was executed in June 1977, which, in part,provides for an allocation of production costs amongthe 16 owners of the oil field, and rebuts any findingthat CPS operates as a "public utility." Respondentfurther alleges that since the startup of oil productionin June 1977, there has been increased on-the-jobcontact and similarity in working hours between CPSemployees and nonunit employees, and that sinceJanuary 1977, a training program has been instituted,"covering job classifications both within and outsidethe power generation group...." In conclusion,Respondent argues that the above-alleged changes,having transpired since the time of the representationhearing, "nullify any relevance and continued appli-cability of factors previously relied upon by theBoard" in making its unit determination, and thatonly a single overall unit is appropriate. Respondenttherefore requests that summary judgment should begranted in its favor.We find no merit in Respondent's contentions. Asto (1), while allegedly there has been a large overallpercentage growth in Respondent's employee com-plement since the startup of oil production, there hasnot been a corresponding increase in the number ofemployees assigned to the Central Power Station.'°As to (2), the alleged closeness in proximity of Gath-ering Center 3 to the CPS has little relevance to theappropriateness of the CPS unit, given the fact thatthe Board has already found that the CPS is not di-rectly involved in the oil production process." As to(3), Respondent does not contend that the allegedtransformation of its organizational structure hascaused any changes in the CPS employees' wages,hours, or other terms and conditions of employment.As to (4), the alleged unitization agreement issue maynot be relitigated, as it was already considered andrejected by the Board in its August 17, 1977, Orderdenying Respondent's motion for reconsideration.Finally, as to Respondent's contentions concerningalleged employee contact and similarity in workinghours and training, we find that Respondent hasfailed to show that with due diligence it could nothave brought forth this evidence within a reasonablyshort period of time after its discover)y and/or imple-mentation.'l In this regard, we note that this evidence10 There were approximatel? 22 employees on the CPS pa ,roll at the Inmeof the hearing. As of July 1978, however, there were approximiatcl? 20 em-ployees assigned to the CPS (see Resp. Exh. I (affidavit appended to (rloss-Motion for Summary Judgment. at par. 5) ).I 230 NLRB 986. 988.12 Respondent cites Frito lao. Inc.. 177 NLRB 820 (1969), in support ofits contention that the CPS unit is not appropriate for purposes of collectise-bargaining because "the factors relied upon by the Board are shon hn thenew evidence to have changed since the Urll determination" frito -l.r,was first brought to the Board's attention in Respon-dent's Cross-Motion for Summary Judgment and inits response to the Order To Show Cause, both datedAugust 7. 1978, despite the fact that Respondentcites alleged increased employee contact and simi-larity in working hours and training as developmentsarising from the production startup in June 1977, andthe institution of a formal training program in Janu-ary 1977. In these circumstances, we find that thealleged evidence should not be considered newly dis-covered or previously unavailable evidence and doesnot constitute special circumstances warranting therelitigation of issues raised in the representationcase. 3We shall, accordingly, deny Respondent'sCross-Motion for Summary Judgment and grant theGeneral Counsel's Motion for Summary Judgment.'4On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe Respondent, SOHIO Petroleum Co., a Divi-sion of SOHIO Natural Resources Co. (formerlyB. P. Alaska, Inc.), is a Delaware corporation withits office and place of business in Anchorage, Alaska,where it is engaged in the production of petroleumproducts. During the past calendar year, Respondentpurchased and caused to be transferred and deliv-ered to its facilities within the State of Alaska. goodsand materials valued in excess of $50,000 directlyfrom sources outside said State or from supplierswithin said State which in turn obtained such goodsand materials directly from sources outside saidState.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thathoeuveer. is distinguishable from the factual situation at issue in the ilstantcase In that case. the Board dismissed Ihe refusal-to-bargain complaint andfound the presiously certified unit inappropriate because the "essential fac-Ior" upon which the Board had based its earlier unit determination (theautonomy of area managers) was eliminated due to the Emplo)er's reorga-nization of its operations. The Board also noted that the Emplover's reorga-nization project had been in the planning stage prior to the commencementof the representation proceeding and was not instituted In order to avoidcoimpliance with the Board's unit finding. In the Instant case. the Boardconsidered numerous factors in reaching its determination as to unit appro-priatetness. and while Respondent alleges that it made numerous changes.thes are not. for the reasons stated in the text. the kinds of changes whichwould require the Board to reexamine the decision it made In the represen-taio0n proceeding.i Herila Ns, uriing ( enter. Inc.. 207 NL RB 826. 827 (1973)4 t1is Ing denied Respondent's Cross-Motion for Summary Judgment. welikewle den'. for the same relasons. Respondent', request for a hearing itodetermine the appropriateness of the unit.283 DECISIONS OF NATIONAL LABOR RELATIONS BOARDit will effectuate the policies of the Act to assert juris-diction herein.11. TIIE LABOR ORGANIZATION INVOLVEDInternational Union of Operating Engineers, Local302, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All powerhouse employees including all mainte-nance operators, linemen, transmission and dis-tribution technicians, substation technicians,and general helpers working in or out of Em-ployer's Central Power Station, and employedby Employer at its North Slope, Prudhoe Bay,Alaska, facility: excluding all office clerical em-ployees, professional employees, managerial em-ployees, confidential employees, guards, andsupervisors as defined in the Act.2. The certificationBetween April I I and April 18, 1978, a majority ofthe employees of Respondent in said unit, in a secretballot election conducted under the supervision ofthe Regional Director for Region 19, designated theUnion as their representative for the purpose of col-lective bargaining with Respondent. The Union wascertified as the collective-bargaining representativeof the employees in said unit on April 26, 1978, andthe Union continues to be such exclusive representa-tive within the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about May 9, 1978, and at alltimes thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about May 11, 1978, and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceMay 11, 1978, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionII, above, occurring in connection with its opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Bur-nett Construction Company. 149 NLRB 1419, 1421,(1964), enfd. 350 F.2d 57 (1Oth Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. SOHIO Petroleum Co., a Division of SOHIONatural Resources Co., (formerly B. P. Alaska, Inc.)is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. International Union of Operating Engineers,Local 302, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All powerhouse employees including all mainte-nance operators, linemen, transmission and distribu-284 SOHIO PETROLEUM CO.tion technicians, substation technicians, and generalhelpers working in or out of Emloyer's Central PowerStation, and employed by the Employer at its NorthSlope, Prudhoe Bay. Alaska, facility: excluding alloffice clerical employees, professional employees,managerial employees, confidential employees.guards, and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since April 26, 1978, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about May 11, 1978, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,SOHIO Petroleum Co., a Division of SOHIO Natu-ral Resources Co. (formerly B. P. Alaska, Inc.), An-chorage, Alaska, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with International Union ofOperating Engineers, Local 302, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All powerhouse employees including all mainte-nance operators, linemen, transmission and dis-tribution technicians, substation technicians,and general helpers working in or out of Em-ployer's Central Power Station, and employedby the Employer at its North Slope, PrudhoeBay, Alaska. facility: excluding all office clericalemployees, professional employees, managerialemployees, confidential employees, guards, andsupervisors as defined in the Act.(b) In an)' like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Central Power Station. PrudhoeBay, Alaska, facility copies of the attached noticemarked "Appendix." " Copies of said notice, onforms provided by the Regional Director for Region19, after being duly signed by Respondent's repre-sentative. shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other mate-rial.(c) Notify the Regional Director for Region 19. inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.MEMBER JENKINS. dissenting:For the reasons stated in my dissent in the repre-sentation proceeding in this matter, 230 NLRB 986(1978), I would not have run this election, and thuswould not grant summary judgment." In the event that this Order is enforced by a Judgment of a UnitedStates ( ourt of Appeals. the words in the notice reading "Posted hb Orderof the National l.abor Relations Board" shall read "Posted Pursuant to aJudgment iof the Uinited States ( ourt of Appeals Enforcing an Order of theNational Lah)or Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE vWILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-285S DECISIONS OF NATIONAL LABOR RELATIONS BOARDnational Union of Operating Engineers. Local302, AFL-CIO, as the exclusive representativeof the employees in the bargaining unit de-scribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union. as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay. wag-es, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All powerhouse employees including all main-tenance operators, linemen, transmission anddistribution technicians, substation techni-cians, and general helpers working in or out ofEmployer's Central Power Station, and em-ployed by the Employer at its North Slope,Prudhoe Bay, Alaska, facility; excluding alloffice clerical employees, professional em-ployees, managerial employees, confidentialemployees, guards, and supervisors as definedin the Act.SOHIO PETROLEUM Co. A DIVISION OFSOHIO NAIURAL RESOURCES Co (FORMERLYB. P. ALASKA. IN(C)286